PREWITT, Judge.
Claude Young filed a petition seeking a dissolution of the parties’ marriage. Edna Mae Young denied that the marriage was irretrievably broken but requested that if the court did find that the marriage was irretrievably broken that a decree of legal separation be entered rather than the marriage dissolved.
Following the trial a decree of legal separation was entered. Mrs. Young contends that that decree was erroneous (1) because there was no evidence that the marriage *376was irretrievably broken; (2) in not giving her a larger share of marital property; (3) in not awarding her maintenance; and (4) in not ordering her husband to pay a reasonable attorney fee to her attorney.
We have examined the record of the case and find that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value and we affirm in compliance with Rule 84.16(b).
The judgment is affirmed.
MAUS, P.J., and HOGAN, J., concur.